Filed 4/20/22 P. v. Tirado CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F076836
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. BF163811A)
                    v.

 JOSE GUADALUPE TIRADO,                                                                   OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Kern County. John D.
Oglesby, Judge.
         John L. Staley, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra and Rob Bonta, Attorneys General, Gerald A. Engler and Lance E.
Winters, Chief Assistant Attorneys General, Michael P. Farrell, Assistant Attorney
General, Catherine Chatman, Julie A. Hokans, and Dina Petrushenko, Deputy Attorneys
General, for Plaintiff and Respondent.
                                                        -ooOoo-
                                     INTRODUCTION
       In People v. Tirado (2019) 38 Cal.App.5th 637 (Tirado I), we concluded the trial
court did not have discretion under Penal Code1 sections 1385 and 12022.53, subdivision
(h) (§ 12022.53(h)) to substitute a section 12022.53, subdivision (d) (§ 12022.53(d))
enhancement for a different enhancement. (Tirado I, at p. 640.) In People v. Tirado
(2022) 12 Cal.5th 688, the Supreme Court reversed our judgment, holding that “the
statutory framework permits a court to strike the section 12022.53(d) enhancement found
true by the jury and to impose a lesser uncharged statutory enhancement instead.” (Id. at
p. 692.) The Supreme Court remanded the matter to this court “to address the People’s
unresolved forfeiture argument . . . and for any further proceedings not inconsistent with
this opinion.” (Id. at p. 702.)
       Following remand, we granted defendant Jose Guadalupe Tirado’s request to file
supplemental briefing. Defendant contends the matter should be remanded to the trial
court for resentencing consistent with Assembly Bill No. 124 (2021-2022 Reg. Sess.)
(Assembly Bill No. 124). The People concede defendant is entitled to remand and
resentencing and, because of that, their forfeiture issue is moot. We accept the People’s
concession and remand the matter to the trial court for resentencing.
                   FACTUAL AND PROCEDURAL BACKGROUND
       A jury convicted defendant of the following offenses and enhancements: count 2
– robbery (§ 212.5, subd. (c)), with an enhancement for personal discharge of a firearm
causing great bodily injury (§ 12022.53(d)); count 5 – misdemeanor driving under the
influence (Veh. Code, § 23152, subd. (a)); and count 6 – assault with a semiautomatic
firearm (§ 245, subd. (b)), with enhancements for personal infliction of great bodily
injury (§ 12022.7, subd. (a)) and personal use of a firearm (§ 12022.5, subd. (a)).



       1   All further statutory references are to the Penal Code unless otherwise indicated.


                                               2.
       At sentencing on January 8, 2018, the trial court denied defendant’s motion to
strike the section 12022.53(d) enhancement in the interests of justice pursuant to sections
1385 and 12022.53(h). The court then sentenced defendant as follows. On count 2, the
court imposed the middle term of three years for robbery (§ 212.5, subd. (c)), plus 25
years to life for the firearm enhancement (§ 12022.53(d)). On count 6, the court imposed
the middle term of six years for assault with a semiautomatic firearm (§ 245, subd. (b)),
plus the middle term of three years for the use of a firearm enhancement (§12022.7, subd.
(a)), plus four years for the great bodily injury enhancement (§ 12022.5, subd. (a)), all to
be served concurrently with count 2. On count 5, the court imposed a sentence of 90
days to be served concurrently with count 6.2
                                      DISCUSSION

       I.     Defendant is entitled to remand and resentencing consistent with
              Assembly Bill No. 124.
       Effective January 1, 2022, Assembly Bill No. 1243 amended section 1170 by
adding paragraph (6) to subdivision (b), which provides: “Notwithstanding paragraph
(1), and unless the court finds that the aggravating circumstances outweigh the mitigating


       2We omit the facts of defendant’s offenses as irrelevant to the resolution of this
appeal following remand from the Supreme Court.
       3 During the 2021-2022 legislative term, three bills proposing changes to section
1170 in a variety of ways were introduced. They were Assembly Bill No. 124 (Stats.
2021, ch. 695, § 5), Assembly Bill No. 1540 (Stats. 2021, ch. 719, § 2), and Senate Bill
No. 567 (Stats. 2021, ch. 731, § 1.3). All three bills were passed by the Legislature in
September 2021, and approved by the Governor and filed with the Secretary of State on
October 8, 2021. Senate Bill No. 567 bears the highest chapter number and is presumed
to be the last of the three approved by the Governor. (Gov. Code, § 9510.) As such,
Senate Bill No. 567 prevails over Assembly Bill No. 124. (Gov. Code, § 9605, subd.
(b).) To the extent there are conflicts between the three bills, Senate Bill No. 567 takes
precedence. (In re Thierry S. (1977) 19 Cal.3d 727, 738-739.) As to subdivision
(b)(6)(A) and (B) of section 1170, however, the substantive language in Assembly Bill
No. 124, Senate Bill No. 1540, and Senate Bill No. 567 are not in conflict. For ease of
discussion, we refer to Assembly Bill No. 124 rather than Senate Bill No. 567.


                                             3.
circumstances that imposition of the lower term would be contrary to the interests of
justice, the court shall order imposition of the lower term if any of the following was a
contributing factor in the commission of the offense: [¶] (A) The person has experienced
psychological, physical, or childhood trauma, including, but not limited to, abuse,
neglect, exploitation, or sexual violence. [¶] (B) The person is a youth, or was a youth as
defined under subdivision (b) of Section 1016.7 at the time of the commission of the
offense. [¶] (C) Prior to the instant offense, or at the time of the commission of the
offense, the person is or was a victim of intimate partner violence or human trafficking.”
(§ 1170, subd. (b)(6).) Section 1016.7,4 subdivision (b), defines a “ ‘youth’ ” as “any
person under 26 years of age on the date the offense was committed.”
       The People concede Assembly Bill No. 124 applies to defendant retroactively and
that remand is required. We accept that concession. We express no view on how the trial
court should exercise its discretion on remand.

       II.      The People’s forfeiture claim is moot because defendant must be
                resentenced.
       When this matter was previously before this court, the People argued defendant
forfeited his claim the trial court was unaware of its discretion to impose a lesser
statutory enhancement because he only asked the trial court to strike the section
12022.53(d) enhancement outright. We did not address forfeiture because we rejected
defendant’s claim of error on the merits. (Tirado I, supra, 38 Cal.App.5th at pp. 641-642,
fn. 5.) The Supreme Court has instructed us to address the forfeiture argument on
remand.
       The People concede their forfeiture argument is now moot because the matter
must be remanded for resentencing in accordance with Assembly Bill No. 124. We
agree. When this matter is remanded, “ ‘a full resentencing as to all counts is


       4   Assembly Bill No. 124 (Stats. 2021, ch. 695, § 4) added section 1016.7.


                                              4.
appropriate, so the trial court can exercise its sentencing discretion in light of the changed
circumstances.’ ” (People v. Buycks (2018) 5 Cal.5th 857, 893.)
                                      DISPOSITION
       The matter is remanded for the trial court to resentence defendant in light of
changes effected by Assembly Bill No. 124, and to exercise its discretion pursuant to
section 12022.53(h) in accordance with People v. Tirado, supra, 12 Cal.5th 688. In all
other respects, the judgment is affirmed.




                                                                       DETJEN, Acting P. J.
WE CONCUR:



SMITH, J.



DE SANTOS, J.




                                              5.